Citation Nr: 0513044	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  04-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran's Daughter


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Roanoke, Virginia, which determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim of service connection for PTSD.

In April 2005, the daughter of the veteran, who holds his 
power of attorney, testified on his behalf at a hearing held 
before the undersigned VLJ in the Central Office in 
Washington DC.  In May 2005 the Board granted appellant's 
motion to advance this case on the docket. 


FINDINGS OF FACT

1.  In April 1998, the Board denied  the veteran's claim for 
service connection for a PTSD.  

2.  New evidence received since the Board's April 1998 
decision relates to an unestablished fact necessary to 
substantiate the claim.

3.  There is competent medical evidence of record showing 
that the veteran has PTSD and that it is related to an event 
in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
April 1998 decision, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

2.  Resolving doubt in the veteran's favor, PTSD was incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In letters dated in August 2003 
and September 2003 prior to the issuance of the January 2004 
rating decision, the RO advised the appellant of the VCAA and 
of the evidence it had and what evidence was needed to 
prevail on his claim.  Because the notice predated the rating 
decision, it is in compliance with the provisions of 
38 C.F.R. § 3.159(b).  He was notified of the 
responsibilities of the VA and the claimant in developing the 
record.  Specifically, the appellant was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
respond in a timely matter to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The appellant was 
also asked to advise VA if there were any other information 
or evidence he considered relevant to his claim so that VA 
could help by getting that evidence.  

The appellant was again notified, by means of the discussion 
in a January 2004 rating decision, May 2004 statement of the 
case (SOC), and September 2004 supplemental statement of the 
case (SSOC) of the applicable law and reasons for the denial 
of this claim.  The Board concludes that VA has met its duty 
to assist in this matter.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes service medical 
records, unit history reports in attempt to verify stressors, 
VA medical records and VA examination reports.  The veteran 
offered testimony before the Board in a hearing held in April 
2005.  There is no outstanding duty to obtain medical opinion 
in support of the appellant's claim for VA to discharge.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish this claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence and Service Connection

In the prior decision of April 1998, the Board denied 
entitlement to service connection for PTSD.  The basis for 
the decision was that there was no medical evidence of record 
showing that the veteran had a diagnosis of PTSD.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2004).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2004).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2004).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including a psychosis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 
3.304(f) (2004).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2004) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 2002); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
At the time of the April 1998 Board decision, the record 
included the veteran's service medical records, which showed 
no evidence of any psychiatric problems.  A September 1952 X-
ray of the left hand showed a small metallic foreign body in 
the palm of the left hand.  He did have a syncopal episode in 
October 1954 and was observed for possible Stokes Adams 
syndrome and possible enemia.  In November 1954 he was 
diagnosed with paroxysmal vasovalgal attacks, existing prior 
to service.  No psychiatric reasons were given for this 
episode.  His November 1954 separation examination was normal 
for psychiatric findings.

His DD-214 service personnel record revealed that his 
military occupational specialty (MOS) was as a senior vehicle 
maintenance mechanic.  He served with the 323rd Fighter 
Interceptor Squadron.  Among his awards were the Korean 
Service Medal, Battle Star, United Nations Service Medal and 
National Defense Service Medal.  

Private medical records before the Board in April 1998 
revealed that the veteran was admitted to a private 
psychiatric hospital in May 1959, with an onset of illness 
given in March 1959 when he became depressed, confused and 
had delusional beliefs of a religious nature.  He was 
diagnosed with schizophrenic reaction, undifferentiated type.  
He remained hospitalized until August 1959, when he was 
furloughed, but returned in December 1959.  He continued to 
carry a diagnosis of schizophrenic reaction, undifferentiated 
type throughout his hospital stay.  

Service connection for a psychiatric disorder (other than 
PTSD) was denied by the RO in August 1959, and was repeatedly 
denied in subsequent ratings dated in November 1960 and June 
1981.  

In June 1960, he was transferred to the VA hospital for 
further inpatient treatment.  The June 1960 admission report 
noted a history of no problems in the military, although the 
veteran complained of having an inferiority complex that 
caused him to feel insecure around authoritative figures such 
as officers while in the service.  Following further 
examination, he was diagnosed with schizophrenic reaction, 
paranoid type, manifested by auditory and visual 
hallucinations, religiosity, illusions of memory (déjà vu), 
confusion and depression.  The June 1960 admission report 
noted that the veteran was non-service connected 
schizophrenic, but also noted that the findings from this 
report were not determinative as a basis for compensation and 
pension.  A June 1960 supplemental report revealed no changes 
in the diagnosis.   

In a July 1960 letter, the Superintendent of the Department 
of Mental Hygiene and Hospitals for the state of Virginia, 
Dr. Blalock, stated that the veteran was diagnosed with 
schizophrenic reaction in 1959, but that his symptoms 
including increased worrying and feelings that he had 
betrayed God, began approximately 4 to 5 years prior to 1959.

Social work records from June 1960 and May 1962 did not 
address the diagnosis of the veteran's psychiatric problems 
that were being monitored.

A report from an October 1962 VA examination revealed that 
the veteran was seen for a psychiatric evaluation of his 
nonservice connected psychiatric disorder.  He was noted to 
not have had any psychiatric illness diagnosed in service nor 
less than two years after service.  The examination focused 
on the effects of the psychiatric disorder on his social and 
industrial functioning.  Mental examination revealed the 
veteran to be clean and appropriate in appearance, with 
appropriate mood and affect.  He showed no evidence of 
bizarre behavior.  He did appear nervous at the interview.  
He showed no flight of ideas, no pressured speech and no 
gross psychiatric blocking.  He showed no psychotic symptoms 
at the time of examination and exhibited no withdrawal or 
delusional attitudes.  Following the examination, the 
diagnosis was schizophrenic reaction, chronic, 
undifferentiated, manifested at the present time only by 
recurrent episodes of nervousness, anxiety and a consuming 
feeling of fear.  Illness seemed to be in fair control on 
present chemotherapy.  External precipitating stress was not 
known, predisposition was not known and degree of incapacity 
was mild to moderate.  

The report from a February 1963 VA examination revealed the 
veteran's complaints of worrying all the time and religious 
difficulties.  On mental examination, he was tense, restless 
and on the point of tears.  He was unable to sit still and 
stood up during the interview.  He had pressured speech and 
his thought content was quite rambling.  Emotionally he was 
quite depressed.  He was unable to say whether he heard 
voices.  He indicated that his mind tended to ruminate 
towards negative thoughts.  When asked about religious, 
auditory or visual hallucinations, he indicated he didn't 
like to talk about it and began crying.  The examiner took 
this to mean that the veteran probably did have religious 
delusions and hallucinations.  The diagnosis was 
schizophrenic reaction, paranoid type, manifested by 
seclusiveness, anxiety, perplexity and preoccupation with 
auditory and visual hallucinations of a religious nature.  
Precipitating stress was not known, predisposition was 
repeated psychotic episodes and the disability was severe.  

In April 1964, the veteran was hospitalized again for 
psychiatric problems.  He was noted to have had an acute 
episode and was catatonic on admission, making bizarre 
movements such as kneeling and standing on furniture without 
talking.  He was quite delusional and hallucinating.  During 
his stay, he exhibited disorganized speech, flighty ideas and 
religious delusions.  The diagnosis was schizophrenic 
reaction, chronic undifferentiated type.  

A December 1964 VA examination revealed the veteran to 
continue having inappropriate emotional reaction.  He went 
into a lengthy religious discussion about his salvation and 
admitted to having heard voices in the past, but not 
presently.  The diagnosis was schizophrenic reaction, 
undiffentiated type, manifested by inappropriate affect, 
preoccupation with religion, anxiety, dread feelings and 
seclusiveness.  Precipitating stress was not known, 
predisposition was repeated psychotic episodes over the past 
6 or 7 years and the disability was severe.  

A December 1976 letter from the veteran's wife indicated that 
the veteran's son had recently been killed and the veteran 
was very nervous.  

A July 1978 VA examination revealed the veteran to have a 
history of nervous breakdown in 1957 and hospitalized at the 
state hospital where he received electric shock treatments.  
He complained of being depressed and having people talk 
behind his back.  He apparently had been psychotic for 20 
years.  On examination he was depressed and preoccupied.  He 
admitted auditory hallucinations as well as ideas of 
reference.  He was correctly oriented and had no evidence of 
inorganic brain syndrome.  He admitted drinking heavily until 
30 years ago and no longer used alcohol.  The diagnosis was 
schizophrenia, paranoid type, chronic.  

In January 1994 the veteran submitted a list of claimed 
stressors.  The first stressor was described as a U.S. Air 
Force FTR Jet that collided with a "CAT" Runway 51st.  A 
bomb exploded inside a civil airliner killing 11.  The 
veteran indicated that he tried to help the pilot out, but 
the pilot burned up in the plane.  The second stressor was 
described as an incident on Runway 51st in which a F84 
Thunderbolt collided with a railroad and the pilot had 
ejected and was missing an arm.  The veteran indicated that 
he directed the pilot to the clinic and ran a mile to alert 
the tower about the crash.  The third stressor was described 
as an incident in which he was sent to repair a truck with a 
seized bearing and in the course of repairing it, had 
fragments from the bearing driven into his left hand.  The 
medical unit could not remove the metal from his hand.  The 
fourth stressor involved him and a fellow soldier being 
exposed to extreme cold of 20 below while getting lost on 
alert and having to stay out in such weather all night.  The 
fifth stressor involved a friendly fire incident in which 250 
servicemen were killed.  The sixth stressor involved his unit 
earning a Battle Star for shooting down 2 Yak 9 planes 
believed to be hauling nuclear devices, in which 18 people 
were killed.  

Received in October 1995 is a history of the 51st Fighter 
Interceptor Wing obtained by U.S. Armed Services Center for 
Research of Unit Records (USCRUR.), accompanied by a letter 
from USCRUR.  The letter stated that the enclosed historical 
abstracts listed casulties from a June 1953 C-124 crash that 
killed 28 airmen.  The letter also stated that the report 
listed numerous other aircraft incidents, but that the 
veteran needed to provide more specific dates as to his 
numerous claimed stressors.  The enclosed historical 
documents revealed numerous aircraft incidents, including the 
June 1953 C-124 crash, which is shown to have taken place at 
Tachickawa Air Base in Japan.  There was an incident noted to 
have taken place in January 1953, in which a single pilot was 
killed when he crashed into a runway, with no mention of 
other casulties.  The historical documents do not describe 
any incidents that match the crashes and other incidents 
described by the veteran's stressor statement.

In October 1995 the veteran clarified that the friendly fire 
incident took place in the fall of 1952.  

The report of a November 1995 VA examination gave a history 
of the veteran having served one year in Korea with the 51st 
Fighter Wing, beginning in February 1952.  His MOS was 
described as an automobile mechanic, stationed at Suwon Air 
Base.  He was on 24-hour duty on Serwff personnel and a 
member of Special Forces to secure road.  He was said to 
witness two barrage fires and ground to air fire.  There was 
no loss of life on his base secondary to combat.  His base 
was said to have destroyed 2 M-15 enemy planes during air 
fire.  Medically, he gave a history of having a passing out 
spell in the service, and being told he probably had Stokes-
Adams syndrome.  He described similar experiences in civilian 
life and saw a doctor.  He stated that in 1957, he started 
feeling confused about his life and became depressed, with 
suicidal thoughts, began hearing voices and feeling paranoid 
about surroundings.  He ended up in a state hospital for 
about 2 or 3 years and received electroshock treatment for 
depression.  A history of subsequent hospitalizations for 
symptoms of depression, with paranoia and hallucinations was 
noted to have taken place over the years between 1958 and 
1986, as well as hospitalizations for episodes described as 
manic in which he went for days without sleep and was hyper 
energetic.  He admitted hearing voices for years, although he 
denied having these hallucinations for the past two years, 
but still had episodes of manic and depressive episodes.  

Objective findings revealed him to be alert, oriented, 
cooperative, but somewhat restless.  His affect was broad 
ranged and stable, but some euphoria was present.  His rate 
of speech was rapid but not pressured.  He revealed no 
flights of ideas, grandiose delusion or any thought 
disorders.  He had no psychotic symptoms and was not suicidal 
or homicidal.  The veteran was noted to give a long history 
of symptoms of mania as well as depression with some symptoms 
of psychosis.  On frequent questioning the veteran did not 
elaborate any symptoms of PTSD at this time.  As per his 
history he was not exposed to any combat.   The diagnosis 
given was bipolar disorder with psychosis, recurrent type, 
past history of chronic paranoid schizophrenia.   

Testimony from a  November 1997 Travel Board hearing was 
reviewed by the Board in April 1998.  The veteran testified 
in this hearing that he was stationed on Suwan base where 
planes were coming and going and witnessed the aftermath of a 
crash between two planes, with 11 dead on one plane and 13 on 
the other.  He testified that the base set up flak barrages 
to protect itself.  He testified that two of the planes that 
they shot down carried an A-bomb.  He also testified about 
the incident in which he saw the crashed pilot missing his 
arm.  

As noted previously, the Board denied the veteran's claim in 
April 1998 on the basis that there was no diagnosis of PTSD. 

The evidence received after the April 1998 BVA decision 
specifically include VA records from September 2003 to 
November 2003 showing a diagnosis of PTSD, first shown in 
September 2003, when he was brought in for a psychiatric 
evaluation after being seen in urgent care.  The veteran 
stated that he was there to correct inaccuracies in VA 
records.  His wife and daughter accompanied him and stated 
that he had been hospitalized about six times for psychiatric 
reasons.  They gave a history of his first admission having 
taken place after he returned from Korea in 1958.  His family 
stated that he had a diagnosis of schizophrenia and PTSD.  He 
had a history of auditory and visual hallucinations and 
described visual hallucinations of men with rifles.  He also 
endorsed nightmares and intrusive thoughts about Korea and 
stated that these symptoms had worsened since the recent wars 
in Iraq and Afghanistan.  .  The family again stated that the 
veteran has PTSD due to his war experiences.  Following 
examination, he was diagnosed with psychosis, not otherwise 
specified and possible PTSD.  

Another September 2003 treatment record stated that the 
veteran had "classic" PTSD and psychotic symptoms, but the 
treating doctor made a PTSD clinic appointment for him, as it 
was felt that most of his current symptoms were PTSD related, 
rather than psychotic.  A September 2003 consult 
questionnaire noted the following symptoms of PTSD of 
hypervigilance, paranoia, nightmares and both auditory and 
visual hallucinations.  The stressor was noted to have been 
serving as a machine gunner in Korea and seeing entire 
villages wiped out.  The veteran's wife reported nightly 
nightmares and the veteran was noted to hallucinate seeing 
men with rifles.  

A November 2003 PTSD med check record contains the physicians 
opinion that he or she believed the veteran has PTSD based on 
Korea trauma where he felt he was going to die from cold 
exposure and reacted with shock.  The physician noted 
symptoms such as recurrent intrusive thoughts, numbing, 
arousal and emotional distancing from others.  The impression 
rendered was PTSD with a psychotic disorder due to PTSD.  He 
was noted to have a history of schizophrenia, but appeared to 
be able to mobilize effect better than most schizophrenia 
patients.  

Also received after April 1998 was a photocopy of an article 
from a paper dated in May 1952 depicting a picture of the 
veteran who was assigned to the 51st Fighter Interceptor Wing 
in Korea.  He was noted to serve as a motor vehicle mechanic 
in the motor pool.  Pilots of that unit were noted to have 
shot down 78 MIG-15 fighters in jet-to-jet air battles in 
"MIG Alley."  

A November 2002 lay statement from a former service member 
acknowledged that some SCRWAF personnel were Army 
construction workers attached with the 51st at K-13.  

A January 2003 memorandum from the U.S. Army Center for 
Military History stated that the unit that the veteran was 
assigned to during the Korean War the 51st Interceptor 
Wing/323 Fighter Interceptor Squadron could not have been 
attached to the 937th Engineer Group as the 937th was 
permanently stationed in Florida and did not participate in 
Korea.  However the memorandum indicated that the 51st 
Fighter Interceptor Wing and 417th Engineer Aviation Brigade 
had attached units which were SCARWAF units that participated 
in the Korean War.  Attached to the memorandum were records 
about the 417th Engineering Brigade that detailed operations 
concerning construction of airfields in Korea, including 
Suwon.  

The veteran submitted a statement in July 2004 further 
detailing the incident in which a C 47 and an F 80 collided 
and said that this took place in December 1952.  He indicated 
that the C 47 was a hospital transport and that nurses and 
patients were killed.  He said that he tried to help the 
pilot to escape, but the fire was too hot and the pilot died.  

The veteran's daughter presented testimony on his behalf at a 
Central Office hearing.  She read a statement prepared by 
interviewing the veteran prior to the hearing.  He indicated 
that he had fired a 50-caliber machine gun and his unit 
destroyed a village across the Suwan River that the Russians 
were hiding in.  He indicated that he had to recycle the 
shells afterwards.  He also indicated that he would not fly 
on airplanes because he had worked on planes during the 
Korean War.  

The Board finds that the new evidence, specifically the VA 
treatment records from 2003 showing a diagnosis of PTSD is 
new and material evidence.  This evidence now shows the 
veteran to have a diagnosis of PTSD, which was not present in 
the evidence previously considered by the Board in April 
1998.  Such evidence is presumed credible, and is 
significant, particularly when considered in conjunction with 
the previous evidence in which there was no diagnosis of 
PTSD, but instead the diagnosis was schizophrenia.  This new 
evidence relates to an unestablished fact necessary to 
substantiate the claim, in which the first element required 
to establish service connection for PTSD is a diagnosis of 
such.  Thus, the claim is reopened.

Having reopened the claim, the Board finds that the 
preponderance of the evidence, is nonetheless against a grant 
of service connection for PTSD.  The medals cited by the 
veteran, particularly the Battle Star and Korean Service 
Medal neither rule in nor rule out participation in combat.  

Upon review, the veteran's service record does show service 
in Korea for 11 months, which the veteran says was from mid 
1952 to mid 1953, and would have included the winter months.  
The veteran reported that he had prolonged cold exposure in 
Korea as well as exposure to other traumatic events.  On 
review of the entire record, the Board observes that the 
veteran's medical records indicate that he began having 
symptoms of a mental disorder in 1955 or 1956.  He was 
discharged in December 1954.  Treatment records from that 
time indicate that the veteran was fearful and believed he 
had betrayed God.  Contemporaneous treatment records note 
that he reported hallucinations and delusions, but refused to 
discuss what he saw.  Diagnoses at that time included 
schizophrenic reaction and schizophrenia.  On numerous 
occasions, psychiatrists noted that the external stressors or 
precipatating stressors were unknown.  The veteran's family 
members stated that the veteran changed after his service in 
Korea and that he refused to discuss his experiences there.  
The last medical treatment of record prior to 1995 was in 
1978 and it was noted that the veteran had worked for a 
period of years in the 1970s.  In November 2003, a VA 
physician noted that the veteran's thinking was delusional as 
he thought he was in the military, but found that it was not 
bizarre.  This VA physician opined that the veteran had PTSD 
based on his Korea trauma when he feared he was going to die 
as a result of cold exposure.  The VA physician opined that 
this is what probably led to the psychotic disorder in the 
first place.  The VA physician stated that the veteran 
suffered recurrent intrusive thoughts, numbing to avoid 
stimuli, emotional distancing, arousal, irritability, and 
poor sleep.  The VA physician did acknowledge that 
schizophrenia, mood or delusional disorder were included in 
the differential diagnosis, but noted that as the veteran 
functioned for 20 years without medical care, schizophrenia 
or mood disorder were less likely.

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need only an approximate balance of 
the positive and negative evidence.  Here, the Board after 
reviewing the case as a whole and with the supporting 2003 VA 
opinion, finds that service connection for PTSD is warranted.  




ORDER

New and material evidence was submitted to reopen a claim for 
service connection for PTSD and to this extent only the 
appeal is granted.

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


